Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 22, 2016

                                      No. 04-15-00342-CV

                  VILLA DIJON CONDOMINIUM ASSOCIATION, INC.
                          and Implicity Management Company,
                                       Appellants

                                                v.

                              Mary WINTERS and Mila Cheatom,
                                        Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-03926
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       Appellants’ reply brief was due on June 20, 2016. See TEX. R. APP. P. 38.6(c). On the
due date, Appellants filed an unopposed motion for extension of time to file the reply brief until
July 20, 2016, for an extension of thirty days.
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on July 20, 2016. See
id. R. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court